Title: From Thomas Jefferson to George Jefferson, 8 February 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Washington. Feb. 8. 08.
                  
                  I inclose you one hundred dollars to cover the balance of my last account, and an order in favor of James Oldham which I send him this day. I expect that Griffin has sent you a part of my crop of tobacco. I have desired him to forward the rest at his leisure so that it gets down some time during the season. it will then be ready to be sold for the first shipments when the embargo shall cease. but this cannot be while the decree of France takes every thing passing to or from England, and the order of England of Nov. 11. takes every thing passing to or from any other country. it is better therefore to keep our produce, vessels & seamen at home, until even war shall become preferable to a longer continuance of embargo. in the mean time a peace in Europe might end all our difficulties and give us the benefit of what we are now keeping up. I salute you with great affection and respect.
                  
                     Th: Jefferson 
                     
                  
               